By the court.
The case in 1 Wils. 44, has been impugned by--Other authorities. Vid. 1 Term Rep. 729, 731, 732. Espin. *435615. Carth. 419. Tlie general rule is, that the goods are hound by the delivery of the writ to the sheriff, both by the stat. 29 Car 2, in England, and by our act of 21st March 1772. 1 Dall. St. Laws, 641, § 4. Our own customs must control. In England, goods levied are generally removed, and the bailiffs are paid for the service. It is a common phrase there, that an execution is in the house. Where such practice obtains, a deviation from it gives a collusive credit to the defendant, to the injury of others. Here it is not the practice to remove goods levied on, provided the sheriff is secured as to their being produced when demanded, and the lien on the personal property has always been hold to continue, though it has not been removed on the fieri faoias. No person should.suffer for his humanity, where no ill effects are produced thereby. The sase of swift et al. v. Hartman some terms ago, was determined on the same grounds, after the first execution creditors had been inactive a considerable time.
Motion denied.